Order entered April 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00917-CR

                             MAXIMO MARTINEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F11-33935-Y

                                           ORDER
       The Court GRANTS appellant’s motion to supplement the reporter’s record.

We ORDER court reporter Sharon Hazlewood to file a supplemental reporter’s record within

FIFTEEN DAYS from the date of this order that contains properly marked State’s exhibits as

follows:

       State’s Exhibit 1: DVD of the in-car police video;

       State’s Exhibit 2 through 7: Police forms used in DWI cases;

       State’s Exhibit 8: SWIFS toxicology report;

       State’s Exhibit 9: Fingerprint card of Appellant;

       State’s Exhibit 10: Judgment for prior conviction from Travis County;

       State’s Exhibit 11: Judgment for prior conviction from Travis County;
         State’s Exhibit 12: Appellant’s Texas DPS record (redacted);

         State’s Exhibit 12A: Appellant’s Texas DPS (not redacted);

         State’s Exhibit 13: Appellant’s fingerprint card;

         State’s Exhibit 14: Pen packet for F99-20555;

         State’s Exhibit 15: Mandate and judgment in F99-20555;

         State’s Exhibit 21: Dallas County criminal docket sheet for driving while license.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS from the date of this

order.



                                                       /s/   LANA MYERS
                                                             JUSTICE